The Attorney                   General           of Texas
                                         September        28,   1978
JOHN L. HILL
Attorney General


                   Honorable Leonard Prewitt                           Opinion No. Ii- 12 4 9
                   Executive Secretary
                   Teacher Retirement System of Texas                  Re: Whether local school dis-
                   1001 Trinity Street                                 tricts are permitted to pay the
                   Austin, Texas 78701                                 required employee contribution
                                                                       to the     Teacher   Retirement
                                                                       System.

                   Dear Mr. Prewitt:

                           You have requested our opinion regarding whether a local school district
                   may pay the required employee contribution        to the Teacher Retirement
                   System. You state that a recent ruling indicates the intention of the Internal
                   Revenue Service to exclude from gross income any portion of a teacher’s
                   contribution   to a state pension plan which is “picked up” by the school
                   district.

                         Section 3.57(b) of the Education Code requires that every employer

                              shall deduct from the salary of each member [of the
                              Teacher Retirement    System]   6.65 percent of his
                              compensation for each payroll period.

                   In our opinion, this provision clearly means that the member is liable for
                   payment of his own contribution.   Other portions of section 3.57 support this
                   view:

                              (c)   These deductions shall be made although they
                               reduce a member’s minimum compensations provided by
                              law. Every member shall be deemed to consent to the
                              deductions made and the payment of his compensation,
                              less said deductions,   shall constitute  a complete
                              release of all claims, except for benefits provided
                              under this chapter for service rendered by him during
                              the payment period.

                               . . . .




                                                     p.     4963



                                                                                         .
    Honorable Leonard Prewitt     -   Page 2        (H-1249)



                 (g) If deductions which should have been made from any
                 member’s salary were not in fact made, the member must
                 pay these deductions, plus a five percent per annum fee on
                 the unpaid amount from the end of the school year such
                 deductions were due until the date of payment, on terms
                 prescribed by the State Board of Trustees. . . .

    The Legislature has unequivocally expressed its intent that the member himself
    make the required contribution.    As a result, we do not believe the statute can be
    construed, to permit an employer to assume that burden. We express no opinion as
    to the validity or effect under the tax ruling of a proposal by which a district would
    reimburse an employee for the deduction required by section 3.57(b).

                                       SUMMARY

                 A local school district may not pay the required employee
                 contribution to the Teacher Retirement System.

                                                     Very truly yours,




                                               /
                                                     Attorney General of Texas

    APPROVED:                         w




/           h’


      d&d
    C. ROBERT HEATH. Chairman
    Opinion Committee ’




                                          p.       4964